
	

114 HRES 809 RH: Providing for consideration of the conference report to accompany the bill (S. 524) to authorize the Attorney General to award grants to address the national epidemics of prescription opioid abuse and heroin use; and for other purposes.
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 133
		114th CONGRESS
		2d Session
		H. RES. 809
		[Report No. 114–670]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7 (legislative day, July 6), 2016
			Mr. Byrne, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the conference report to accompany the bill (S. 524) to authorize
			 the Attorney General to award grants to address the national epidemics of
			 prescription opioid abuse and heroin use; and for other purposes.
	
	
 That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (S. 524) to authorize the Attorney General to award grants to address the national epidemics of prescription opioid abuse and heroin use. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable.
 2.Upon adoption of this resolution— (a)the House shall be considered to have: (1) taken from the Speaker’s table the bill (S. 2943) to authorize appropriations for fiscal year 2017 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes; (2) stricken all after the enacting clause of such bill and inserted in lieu thereof the provisions of H.R. 4909, as passed by the House; and (3) passed the Senate bill as so amended; and
 (b)it shall be in order for the chair of the Committee on Armed Services or his designee to move that the House insist on its amendment to S. 2943 and request a conference with the Senate thereon.
			
	July 7 (legislative day, July 6), 2016Referred to the House Calendar and ordered to be
			 printed